Per Curiam.

Respondent, an attorney, is charged with professional misconduct. The evidence adduced before the Referee amply supports the conclusion that respondent was continuously and grossly neglectful of the professional obligation owed to clients. He repeatedly failed to render services promised and avoided clients after receipt of fees. Repeated instances of such misconduct evidence a pattern of misrepresentation affecting clients whose background and immigration problems made them particularly susceptible to abuse at the hands of an attorney. Respondent has chosen not to answer the charges against him and has failed to appear before the Referee. Respondent should be disbarred.
Peck, P. J., Cohn, Bastow, Botein and Rabin, JJ., concur.
Respondent disbarred.